There is a want of jurisdiction in this court to grant a writ of error in this case. It is one which, under the Constitution, could have been brought in the County Court. The Court of Civil Appeals reversed the judgment of the trial court and rendered a judgment for appellant. In order to show jurisdiction in this court, it is claimed in the application that the ruling of the Court of Civil Appeals in this case is in conflict with the ruling of this court and of another Court of Civil Appeals. Such a conflict of decision gives jurisdiction to this court only in cases in which the judgment *Page 515 
of the Court of Civil Appeals is not final, and that court has reversed the judgment of the trial court and remanded the cause. Langsdale v. Railway, ante, p. 513.
The application is dismissed for want of jurisdiction.
Dismissed.
Delivered October 10, 1895.